Title: From Benjamin Franklin to Ebenezer Hazard, 25 September 1775
From: Franklin, Benjamin
To: Hazard, Ebenezer


Sir
Philada Sept. 25. 1775
It seems the more necessary to establish speedily a Post to Albany, as we have an Army on your Frontiers. I hope you have found a Rider willing to go on more reasonable Terms than those mention’d in yours of the 6th. appear to be, compar’d with what is given to the New London Riders. But if there are Reasons why he should have more, of which you can best judge, agree with him and let him proceed as soon as possible.
Mr. Goddard is expected in a few Days from the Southward, where he went to settle those Offices. As soon as he returns we shall open the Office here, and proceed regularly Northwards. By him I shall send your Commission and Instructions. I am Sir Your most humble Servant 
B Franklin
I request your Care of the Enclos’d, and a Packet with the same DirectionMr Hazard
 
Addressed: To / Mr E. Hazard / Postmr / New York
Endorsed: From B Franklin
